PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/784,578
Filing Date: 4 Mar 2013
Appellant(s): Gilligan et al.



__________________
Ryan Christensen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 29th, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

CClaims 28, 31, 33-39, 41, 43-48, 55, 57, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durack et al (2009, US 2009/0176271; provided in IDS submitted on July 9th, 2013) in view of Garner et al. (Journal of Andrology (1997), 18(3), p324-331).
Durack teaches a method of animal sperm sorting such as sorting bovine sperm by flow cytometry (0760-0761), the method comprising adjusting the concentration of a sperm sample with an TCA #2 extender composition comprising 10 mM pyruvate (a known species of antioxidant, see ¶2175-2176) at a ratio of 1:1 and a pH of 7.35, centrifuged the extended sperm sample and removing the supernatant such that extended sperm concentration reaches a predetermined concentration of 150 x 106 sperm/ml and then adding DNA dye suspended as a 10 mM stock solution such as to achieve a final concentration of 150 µM (Hoechst 33342) followed by a quenching dye (FD&C #40) thus yielding a staining buffer, then sorting said stained X and Y 
Regarding claim 28, Durack does not teach a reconcentrated sperm sample having a concentration between 900-2400 million sperm per ml. Regarding claim 28, Durack does not teach the initial extender and staining buffer being different compositions. Regarding claim 55, Durack does not teach centrifuging the reconcentrated sperm sample.

Regarding claim 28 and 55, a person of ordinary skill in the art would have had a reasonable expectation of success in reconcentrating the sperm sample of Durack prior to the subsequent staining methods of Durack in view of Garner. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Durack and Garner are both directed towards methods of obtaining bovine sperm and flow cytometric sorting of the obtained sperm.  The skilled artisan would have been motivated to do so because Garner teaches that the mean percentage of living bull spermatozoa decreases linearly with decreasing sperm concentration in methods of flow cytometric sorting of sperm, and so increasing the sperm concentration would predictably enhance Durack’s methods by enhancing or retaining during the flow cytometric sorting methods of Durack. Even if a concentration of 900-2400 million sperm per ml is not expressly taught in either reference, differences in concentration or temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and M.P.E.P. § 2144.05(II). At this this time, there is no evidence of record of the criticality of 900-2400 million sperm per ml as an intermediate concentration prior to the diluting step in the claimed methods, and Garner provides a clear technical reason to up-concentrate and optimize sperm concentrations in Durack’s flow cytometric sperm sorting methods such as to retain the sperm health through the sorting process.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claims 44 and 45, it would have been obvious before the invention was made to add the 1-10% egg yolk of Durack to the initial extender composition of Durack. A person of ordinary skill in the art would have had a reasonable expectation of success in and would have been motivated to do so because Durack teaches that egg yolk would enhance sperm viability and so predictably improve Durack’s methods.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 29 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durack and Garner as applied to claim 28 above, and further in view of in view of Seidel et al. (2002, Reproduction, v124, p733-743; provided in IDS th, 2013) and Lardy et al. (1943, American Journal of Physiology, v135(8), p741-746), and as evidenced by Johnsi et al. (2010, J. Solution Chem, v39, p1520-1530).
The teachings of Durack and Garner are relied upon as stated above. 
Regarding claim 29, Durack and Garner do not teach a staining buffer comprising modified TALP with a pH of about 7.4. Regarding claim 32, Durack and Garner do not teach a quenching dye consisting of yellow food dye NO. 6, having the systemic name: Disodium 6-hydroxy-5-[(E)-(4-sulfonatophenyl)diazenyl]-2-naphthalenesulfonate, and the following structure:

    PNG
    media_image2.png
    90
    200
    media_image2.png
    Greyscale

Yellow Food Dye No. 6 (Chemspider ID: 11431290)
(Image taken from http://wwww.chemspider.com)

Seidel teaches methods of sexing sperm via flow cytometry and cell sorting, wherein dead or moribund cells in the population of spermatozoa stained with Hoechst 33342 in TALP buffer can be identified by food dyes, and the mechanism of action is to quench the H33342 fluorescence of spermatozoa that have damaged membranes so that they can be removed during the sorting process by dead-cell gating (p.734 col right – last paragraph, p.735 col left). Seidel teaches FD&C (red) 40 as an exemplary quencher, also known as Allura Red AC, having the systemic name disodium 6-


    PNG
    media_image3.png
    200
    200
    media_image3.png
    Greyscale
FD&C Red 40 (Chemspider ID: 11588224) 
(Image taken from http://wwww.chemspider.com)



Lardy teaches that different species of spermatozoa have an optimal pH of about 6.6-7.5 with respect to sperm motility and oxygen respiration (p742-743, subheading "Results" up to Table 1), reading on claim 29.
Johnsi teaches that Sunset Yellow (FD&C yellow 6, see identical structure in Scheme 2) is an azo dye that is useful for quenching the fluorescence of [Ru(bpy)3]2+  (also known as Tris(bipyridine)ruthenium(II)) (Abstract). The teachings of Johnsi are included solely to demonstrate that FD&C yellow 6 was known in the prior art as a fluorescent quencher. 
Regarding claim 29, a person of ordinary skill in the art would have had a reasonable expectation of success in substituting the modified TALP of Seidel for the DNA staining buffers of Durack in Durack's method of sorting sperm. A person of ordinary skill in the art would have had a reasonable expectation of success in making the substitution because Seidel teaches that modified TALP is a useful buffer the DNA staining step in methods of sperm sorting. Therefore, these compositions are functional KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claim 29, Seidel is silent regarding the pH of the buffer. The extender composition taught by Durack having a pH of 7.3 would be considered close enough that a person skilled in the art would expect the compositions to have the same properties. See M.P.E.P. § 2144.05 and Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). In the instant case, Lardy teaches that different species of mammalian spermatozoa have an optimal pH within the range of 6.6-7.25, and so the claimed pH of about 7.4 must be held prima facie obvious over the range of Lardy unless Applicant can establish the criticality of a difference of 0.1 pH unit.
Regarding claim 32, it would have been obvious at the time the invention was made to substitute yellow food dye No. 6 for the FD&C red 40 of Durack in Durack’s method of sperm sorting.  A person of ordinary skill in the art would have had a reasonable expectation of success in making the substitution because Johnsi teaches that yellow food dye No. 6 is a known fluorescent quencher, and because Seidel teaches that food dyes, particularly FD&C red 40, is a useful fluorescent quencher in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court determined that motivation to combine prior art references need not be explicitly stated in the cited prior art; rather, the Court reiterated the standard set forth in Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966), which required determining the scope of the prior art, ascertaining differences between the prior art and the instant claims; and resolving the level of ordinary skill in the pertinent art to determine the obviousness or nonobviousness of the claimed invention.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

(3) Response to Argument
The brief has been fully considered but not found persuasive of error for the reasons set forth below. Appellant’s arguments begin on page 8 of the brief.
In response to applicant's arguments against the references individually on pages 8-10 of the brief, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Appellant repeatedly alleges that Durack is deficient by not teaching every limitation of independent claim 28. This is not found persuasive of error because Durack is not applied alone in any anticipation rejection under 35 U.S.C. § 102 but in combination with Garner to set forth a prima facie case for obviousness under 35 U.S.C. § 103 and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. Particularly, Appellant’s arguments avoid the cited teachings of Garner that sets forth a clear and unambiguous relationship between sperm concentration and sperm health, thus setting forth a prima facie case in the absence of any showing to the contrary that the 900-2400 million sperm/ml concentration as claimed is the routine optimization of a known result effective variable based on the technical reasoning of Garner.
On page 9 of the brief, Appellant alleges the claimed steps are “central in proving a sperm staining and sorting method that allows non-regenerative haploid sperm cells to better survive an injurious staining process with improved motility.” However, as Garner teaches that sperm concentration is directly proportional to sperm health, any such improvement would be expected and therefore prima facie obvious absent any showing of criticality of the claimed 900-2400 million sperm/ml concentration.
On page 9 of the brief, Appellant alleges Garner has been mischaracterized by the examiner. This is not found persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. See M.P.E.P. § 2123. In this case, Appellant did not and has not furnished any additional evidence that it would otherwise be unpredictable to extrapolate any relationship 
On pages 9 and 10 of the brief, Appellant alleges that the examiner has misapplied the applicable case law of In Re Aller 220 F.2d 454. This is not found persuasive of error as Appellant appears to ignore the other pertinent case law that was cited in M.P.E.P. § 2144.05, and because there is no requirement for a prima facie case for obviousness that the prior art ranges must overlap or be so close to the claimed ranges to have similar properties. Particularly, see In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”. 
On pages 11-12 of the brief, Appellant alleges that the combination of Durack and Garner do not teach the reconcentrating step and sperm concentration of claim 28. This is not found persuasive of error because this step and sperm concentration were rejected as prima facie obvious as the routine optimization of known result effective variables based on the technical reasoning of Garner that sperm concentration positively correlates to sperm health. Appellant then alleges that Durack does not teach a staining buffer sperm concentration of 80-320 million sperm/ml. This is not found 
On page 12 of the brief, Appellant again alleges that Durack is deficient by not teaching every element of claim 28. This is not found persuasive as Appellant again is mischaracterizing the proper test for obviousness while ignoring the teachings of Garner. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as cited above.
On pages 12-14 of the brief, Appellant traverse the cited portions of Durack as a “broad, unsupported assertion…” This is not found persuasive because as cited, Durack reads on the extending, diluting, staining, determining, and collecting steps of claim 28 and reads in-part on the reconcentrating step of claim 28. The reconcentrating step of claim 28 is fully addressed by the addition of Garner as a secondary reference and rational underpinnings that sperm concentration positively correlates to sperm health to make the prima facie case for obviousness, absent any showing to the contrary, that the higher sperm concentrations of 900-2400 million sperm/ml as claimed is simply the optimization of known result effective variable in this art.
On pages 14-15 of the brief, Appellant alleges that the examiner has mischaracterized the teachings of Durack. This is not found persuasive because first, the dilution step following reconcentrating as claimed was not ignored as alleged, but rather that Durack as cited reads on the Durack reads on the extending, diluting, staining, determining, and collecting steps of claim 28, and the reconcentrating step of claim 28 is addressed by the combination with Garner. However, even assuming arguendo Appellant’s argument is correct Appellant is reminded that in In In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), the court found that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Second, ¶1181 as cited teaches a diluting one part 150 x 106 sperm/ml in a 1 ml tube with 1 ml of TCA extender, reading on the sample-to-media ration of claim 28. Third, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any second “dilution” or second diluting step, are not recited in the rejected claim(s); although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pages 15-16 of the brief, Appellant alleges that Garner has been mischaracterized by the examiner, but this is not found persuasive as then Appellant cites Garner for teaching “[t]he mean percentages of living spermatozoa (SYBR-14) in both 24-hour-stored samples (Table 1) and cryopreserved samples (Table 2) decreased almost linearly with decreasing sperm concentration between 30 and 1 x 106 spermatozoa/0.5 ml (Fig. 2a)” which clearly and unambiguous supports the prima facie case for obviousness of record. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). At this time, Appellant has not presented any additional evidence to the contrary that would otherwise abrogate the teachings of Garner. Furthermore, Appellant appears to be bodily incorporating the teachings of Garner into the methods of Durack which is an improper test for obviousness. The test In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On pages 17-18 of the brief, Appellant appears to allege that it would be unpredictable to extrapolate to the teachings of Garner and the positive correlation of sperm concentration to sperm health to the claimed 900-2400 million sperm/ml concentration. This is not found persuasive because absolute predictability is not a prerequisite for a prima facie case for obviousness, see M.P.E.P. § 2143.02 II. In this case, Appellant did not present any additional evidence to the contrary during prosecution that might otherwise have shifted the preponderance of evidence in Appellant’s favor.
On page 18, Appellant concludes the examiner has relied upon impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the argument is not persuasive of error as both Durack and Garner 
On pages 18-19 of the brief, Appellant alleges that Garner does not read on the reconcentrating step of claim 28 because Garner does not teach the claimed 900-2400 million sperm/ml concentration. This is not found persuasive of error as Appellant does not address the rejection of record that based on the technical reasoning of Garner that sperm concentration positively correlates to sperm health, and so up-concentrating the sperm concentration of Durack would be routine optimization of this known result effective variable absent any evidence to the contrary to the criticality of this claimed range. See M.P.E.P. § 2143.02.
On pages 19-20 of the brief, Appellant alleges that the proposed modification of Durack in view of Garner to the 900-2400 million sperm per ml concentration of claim 28 would render Durack unfit for its intended purpose. As a starting point, Appellant has mischaracterized the rejection of record. The examiner did not and does not propose not to substitute the 150 million sperm per ml of Durack for the claimed 900-2400 million sperm per ml as claimed in the obviousness rejection. Both the previous and current iteration of claim 28 requires a diluted sperm concentration range which is met by the 150 million sperm per ml as taught by Durack. The claim requires both a 900-2400 million sperm per ml concentration, which is then diluted to 80-320 million sperm per ml, both of which are fully addressed in the rejection under appeal. Therefore, the further argument that the proposed modification of Durack’s methods would render them unfit for their intended purpose is not persuasive of error.
In Re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as cited is inapplicable and misapplied. As a starting point, M.P.E.P. § 2144.05 was also cited against claim 28 and the pertinent case law therein. Nevertheless, Appellant’s allegation that only “overlapping ranges and minor variations rationalized under applicable case law…” is not found persuasive of error because Appellant has not provided any additional evidence that the factual teachings of Garner that sperm concentration positively correlates to sperm health could not be reasonably extrapolated to the claimed 900-2400 million sperm/ml. The examiner discharged the initial burden sufficient for a prima facie case by making findings of the relevant facts over Durack and by the addition of Garner as a secondary reference, and presenting the underpinning reasoning in sufficient detail, and setting forth why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). Also see M.P.E.P. § 2142. 
On pages 22-23, Appellant alleges because Appellant was the “first to up-concentrate sperm following an initial dilution for short term holding prior to staining and sorting via flow cytometry”, Durack and Garner do not render claim 28 prima facie obvious and the reconcentrating step of claim 28 is not routine optimization. This is not found persuasive because this argument amounts to general allegation of error without addressing the combined teachings of Durack and Garner which set forth that: 1) higher sperm concentrations were known to positively correlate to sperm health, and 2) increasing the sperm concentration in Durack’s methods prior to the staining step would absent any showing to the contrary. Appellant has neither shown the criticality of the claimed 900-2400 million sperm/ml concentration nor has Appellant provided any additional evidence for consideration that it would otherwise be unpredictable to extrapolate the teachings of Garner to the claimed sperm concentration range in the reconcentrating step.
In response to applicant's argument on page 23 of the brief that the claimed intermediate sperm concentration of 900-2400 million sperm per ml was not considered a result effective variable by Durack, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the sperm concentration was recognized as a result effective variable by Garner as positively correlating to sperm health. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pages 23-24 of the brief, Appellant alleges that Garner teaches away from the claimed 900-2400 million sperm/ml concentration and step of up-concentrating. This is not found persuasive of error as neither Durack nor Garner criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
On pages 25-27 of the brief, Appellant alleges that the last Office Action fails to articulate any rational underpinning for making the asserted combination. This is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, Garner is clearly in field of Appellant’s endeavor or being directed towards methods of sperm sorting by flow cytometry. Appellant’s repeated allegation over In Re Aller is fully addressed above.
On pages 27-29 of the brief, Appellant alleges that In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) has been misapplied. This is not found persuasive of error as Appellant’s arguments never address what the combination of Durack and Garner would or would not suggest to a person of ordinary skill in the art, does not address the rationale of record regarding routine optimization of a known result effective variable to sperm concentration taught by the art, and does not address the predictability by any preponderance of evidence in extrapolating the teachings of Garner to the claimed 900-2400 million sperm/ml concentration.
On pages 29-30 of the brief, Appellant alleges that Durack does not teach the limitations of claim 39. This is not found persuasive of error as Durack teaches a step further comprising freezing the sorted sperm, and wherein the pH of the sperm sample is maintained at a predetermined level of about 7.35 (i.e. the initial pH value) (¶1183), 
Appellant’s arguments on page 30 of the brief are noted regarding dependent claims 29 and 32 in view of Durack, Garner, Seidel, and Lardy as evidenced by Johnsi. However, these arguments rely on the prior arguments over Durack and Garner which are fully addressed above and so are not found persuasive of error.
On pages 30-31 of the brief, Appellant further alleges it would not have been obvious to substitute the modified TALP buffer for the staining composition of Durack. This is not found persuasive of error because Seidel teaches methods of sexing sperm via flow cytometry and cell sorting, wherein dead or moribund cells in the population of spermatozoa stained with Hoechst 33342 in TALP buffer can be identified by food dyes, and the mechanism of action is to quench the H33342 fluorescence of spermatozoa that have damaged membranes so that they can be removed during the sorting process by dead-cell gating (p.734 col right – last paragraph, p.735 col left). Therefore, it would have been obvious before the invention was made to substitute the staining buffer of Durack with the modified TALP composition of Seidel because 1) a person of ordinary skill in the art would have had a reasonable expectation of success in making the substitution because Seidel teaches that modified TALP is a useful buffer the DNA staining step in methods of sperm sorting, and 2) because these compositions are functional equivalents in the art as taught by Durack and Seidel, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).

(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Sean C. Barron/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        
Conferees:
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653  

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                                                                                                                                                                                                                              Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.